DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 and 26-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,443,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a narrower version of the pending claims in substantially identical language.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17, 20, 26-28, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220137 A1 to Mahajan et al. (hereinafter “Mahajan”) in view of US 2019/0029552 A1 to Perschbacher et al. (hereainafter “Perschbacher”) in view of US 2019/0038149 A1 to Gopalakrishnan et al. (hereainafter “Gopalakrishnan”). 
	Regarding Claims 15, 17, 27-28, 32-33, Mahajan teaches: 
An implantable cardiac monitoring device (see “receives cardiac data from an implantable medical device” in the abstract) comprising: 
storage medium (see, e.g., “memory circuit” in Para. 7); and 
processing circuitry (see, e.g., “arrhythmia analysis circuit” in Para. 7) operably coupled to the storage medium (see Para. 7) and configured to: 
obtain cardiac electrograms (see e.g. “electrogram” in Paras. 28-31, 35, 60) data of a patient; 
perform feature-based delineation of the cardiac electrogram data to identify cardiac features that are present in the cardiac electrogram data and that are indicative of an arrythmia (see step 602 in FIG. 6; also see “The one or more cardiac signals are indicative of one or more arrhythmia episodes of a patient in whom the IMD is implanted” in Para. 49 – this must inherently and necessarily be based on one or more features of the electrogram);
determine, based on the feature-based delineation, that the cardiac features satisfy at least one threshold criterion for application of a machine learning model for verifying that an episode of the arrhythmia has occurred in the patient (see “The one or more cardiac signals are indicative of one or more arrhythmia episodes of a patient in whom the IMD is implanted” in Para. 49, i.e. the signals being “indicative of one or more arrhythmia episodes” is the threshold criterion), 
in response to determining that the cardiac features satisfy the at least one threshold criterion for application of the machine learning model, apply the machine learning model to the cardiac electrogram data to verify, based on an output of the machine learning model, that the episode of the arrhythmia has occurred in the patient (see e.g. step 604 and Para. 41: “adjudication algorithms are each selected from available machine learning algorithm” and Paras. 50, 53, 54); and 
in response to verifying, by the machine learning model, that the episode of the arrhythmia has occurred in the patient, generate data for transmission to a computing device, the data comprising an indication that the episode of the arrhythmia has occurred in the patient and one or more of the cardiac features that coincide with the arrhythmia (see e.g. step 610 in FIG. 6; also generally see Paras. 51-60)
	
	Concerning the limitations “perform feature-based delineation of the cardiac electrogram data to identify cardiac features that are present in the cardiac electrogram data and that are indicative of an arrythmia; determine, based on the feature-based delineation, that the cardiac features satisfy at least one threshold criterion for application of a machine learning model for verifying that an episode of the arrhythmia has occurred in the patient,” these limitations are considered to be taught by Mahajan as discussed above. However, as further evidence of these limitations being known, attention is directed to Perschbacher which teaches “apply a first arrhythmia detection criteria to the received cardiac signal; apply, in response to the applied first arrhythmia detection criteria producing a positive indication of arrhythmia, a second arrhythmia detection criteria to the received cardiac signal, wherein the second arrhythmia detection criteria is more specific to detection of arrhythmia than the first detection criteria;” (see abstract). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan to only apply the machine learning model after an initial (i.e. simple) detection of arrhythmia, akin to what is seen in Perschbacher, because it would intuitively only use the resource-heavy machine learning for episodes that qualify under a less resource-intensive inquiry. 

Concerning the limitation “wherein the machine learning model comprises a machine learning model trained using cardiac electrogram data for a plurality of patients,” the Examiner first notes that it is extremely well known in the medical diagnostic arts to train a machine learning model using patient data from multiple patients (usually, although not necessarily, from patients that share one or more similarities, e.g. age, sex, condition etc., to the patient-in-question). As one example of this, attention is directed to Gopalakrishnan which teaches a machine learning model for arrhythmia trained from multiple patients (see Paras. 16, 63, 93). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan to train the machine learning model from multiple patients, as taught by Gopalakrishnan, because this would enhance the accuracy of the model.

Regarding Claim 16, see FIGS. 9, 11 and Paras. 58, 62 of Mahajan; Also see “type” in Paras. 40, 50, 58 of Mahajan.

	Regarding Claim 20, see e.g. “ECG before, after and during the activity or circumstance so that the effect on the ECG can be determined” in Para. 69 of Gopalakrishnan; it would have been obvious to one skilled in the art as of Applicant’s effective filing date (1) that the “electrogram” mentioned in Mahajan inherently includes, could include, or could be modified to include, electrocardiogram (ECG) data, as this is perhaps the most well-known type of electrogram (and, regardless, Mahajan’s “electrogram” of the heart necessarily amounts to ECG data), and (2) to modify Mahajan to analyze the ECG data before, during, and after any identified episodes, as this would help ensure a complete analysis of the patient’s condition.

Regarding Claim 26, see “allows the user to adjust settings of IMD 205” in Para. 37; also see “manual adjudication,” “manually,” and “additional features” in Paras. 42, 45, 46, 51, 54, 57, 62 of Mahajan.

Regarding Claim 28, see e.g. “duration of the abnormality” in Para. 73 and “duration”/”durations” in Para. 111 of Gopalakrishnan. It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to determine/analyze the duration of an episode of arrhythmia, as seen in the cited portions of Gopalakrishnan, because it is inherently useful diagnostic information.

Regarding Claim 32, see, e.g., FIGS. 7 and 9 and Para. 45 of Mahajan.

Claims 18-19 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Perschbacher in view of Gopalakrishnan as applied to claim 1 above, and further in view of US 2020/0100693 A1 to Velo (hereinafter “Velo”).
Regarding Claims 18-19 and 30-31, Mahajan in view of Perschbacher in view of Gopalakrishnan teaches claim 1 as discussed above, but fails to specifically teach that noise/posture/movement is analyzed as a prerequisite for applying the machine learning model for arrhythmia analysis. Another reference, Velo, teaches a similar arrhythmia monitoring/analyzing device in which the arrhythmia monitoring is suspending if movement and/or noise exceeds a threshold, because e.g. it could be “beneficial because arrhythmia monitoring under such conditions would likely be inaccurate” (see e.g. Para. 60). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan in view of Perschbacher in view of Gopalakrishnan to analyze noise/movement/posture as a pre-requisite for the machine learning analysis of arrhythmia, akin to what is taught in Velo, because e.g. it would help increase the accuracy of any determinations of the model by excluding periods of time in which data would be unreliable.

Regarding Claim 29, see e.g. “filter” in Paras. 45-46 of Velo; the Examiner notes that filtering raw sensor data is extraordinary well known in the medical diagnostic arts. It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan in view of Perschbacher in view of Gopalakrishnan to filter the electrogram data because it would enhance the accuracy of the determination by excluding irrelevant portions of data. Additionally/alternatively, see the rejection of claims 4-5 above, which also addresses a “filter” in the sense that e.g. high-noise time periods are filtered out.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta: see Paras. 96 and 123;
Patel ‘281: see abstract;
Zhang ‘559: see abstract;
Boleyn ‘269: see abstract;
Volpe ‘335: see abstract;
Shute ‘997: see abstract and Para. 78;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792